Citation Nr: 1222825	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee instability from July 13, 2005, to July 2, 2008, and to a rating higher than 10 percent since July 3, 2008. 

2.  Entitlement to an initial compensable rating for right knee limitation of motion from July 13, 2005, to December 9, 2007, and to a rating higher than 10 percent since December 10, 2007, except when a temporary total rating has been assigned. 

3.  Entitlement to an initial compensable rating for the right knee scarring July 13, 2005, to July 2, 2008, and to a rating higher than 10 percent since July 3, 2008. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) from March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a right knee disability characterized as status-post right arthrotomy with anterior cruciate ligament replacement and meniscal repair with residual well-healed nontender scars, effective July 13, 2005.  In May 2009, the RO granted a 10 percent rating, effective July 3, 2008, for the osteoarthritis and limitation of motion of the right knee.  The RO also awarded separate 10 percent ratings for right knee instability and a right knee scar, also effective July 3, 2008.  Thereafter, in a July 2008 supplemental statement of the case, the RO assigned an earlier effective date of December 10, 2007, for the Veteran's limitation of motion rating.  However, as none of those awards represented a total grant of the benefits sought on appeal, the claims for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2010, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  The Board remanded those claims for additional development in July 2010.  

While the above development was pending, the RO issued a February 2012 rating decision, granting two temporary total ratings for right knee surgery warranting convalescence pursuant to 38 C.F.R. § 4.30.  Those temporary total evaluations were awarded for the periods from December 18, 2009, to January 31, 2010, and from July 1, 2011, to October 31, 2011.  The previously assigned ratings for the Veteran's right knee disability with limitation of motion, instability, and scarring were continued for all other periods on appeal.  

During the pendency of this appeal, the Veteran submitted evidence indicating that he was unable to maintain substantially gainful employment due, in part, to his right knee disability.  The Board interprets the Veteran's statements as raising a claim for total disability rating based on individual unemployability due to service-connected disability (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for his right knee disorders.  Therefore, his TDIU claim is part of his pending right knee claims and the Board has jurisdiction over all four issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND
 
Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's claims.

First, with respect to the Veteran's right knee claims, the Board acknowledges that it previously remanded those issues based upon the written and oral accounts of the Veteran, his wife, and his long-time friend.  All three parties had attested to the Veteran's progressively worsening right knee symptoms and their impact on his quality of life and employability.  Significantly, the Veteran himself had also testified that his symptoms had reached the point where he had required reconstructive surgery of the right knee anterior cruciate ligament (ACL).  That surgery, according to the Veteran, had resulted in increased instability, limitation of motion, and scarring around the affected joint.  

The Board considered the above statements to be competent as they were predicated on the personal observations of the Veteran and the other lay witnesses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board found those statements to be credible in light of their consistency with the other evidence then of record.   Caluza v. Brown, 7 Vet. App. 498 (1995).  That other evidence notably included the Veteran's recent VA treatment records, which referenced his December 2009 ACL surgery but did not include the actual hospital reports summarizing that procedure.  Accordingly, the Board, in its July 2010 remand, directed the RO to locate copies of the Veteran's December 2009 hospital reports and associate them with his claims folder.  Additionally, while cognizant that the Veteran had previously been afforded a VA joints examination in August 2009, the Board determined that another examination was warranted in order to assess the ramifications of his recent ACL surgery on his right knee instability, osteoarthritis, and scarring.  

The record thereafter shows that the RO substantially complied with the Board's remand directives by obtaining the Veteran's outstanding hospitalization reports and scheduling him for a follow-up VA joints examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  During that July 2010 examination, the Veteran reiterated his prior complaints of worsening knee symptoms.  However, contemporaneous clinical testing did not reveal sufficient evidence of restricted motion, instability, and painful or scarring to warrant higher evaluations under the applicable diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260, 5257, 7804 (2011).  

The Board acknowledges that, shortly after appearing for the above examination, the Veteran submitted a written statement contesting the findings obtained therein.  Specifically, the Veteran complained that the examination had failed to account for his full clinical history and other pertinent evidence of record.  Additionally, the Veteran alleged that he had been subjected to anterior/posterior instability assessments, including Lachman's and Pivot Shift Maneuver tests, which were painful and unnecessary in light of his recent ACL surgery.  

While mindful of the Veteran's assertions regarding the inadequacy of the July 2010 examination, the Board nonetheless observes that the examining clinician based the findings on a comprehensive clinical interview, physical testing, and a review of the claims folder.  Significantly, there is nothing in the record, apart from the Veteran's own statements, which suggests that the July 2010 examiner overlooked key evidence or otherwise displayed negligence.  There is a presumption of regularity that VA physicians and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  Accordingly, the Board finds that the Veteran's allegations are insufficient to rebut the presumption of regularity with the respect to the July 2010 examiner's report.  Further, there is nothing in that report that otherwise suggests that the examiner failed to comply with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

For the foregoing reasons, the Board concludes that the above VA examination report was adequate for rating purposes at the time it was prepared.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board finds that an additional VA examination is still warranted in light of the subsequent clinical evidence, which suggests an overall worsening of the disabilities on appeal.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995) (VA's duty to assist includes the conduct of a thorough and comprehensive medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination). 

Specifically, recent RO rating decisions expressly acknowledge the occurrence of multiple right knee surgeries subsequent to the last VA examination.  A June 2011 decision references a November 2010 right knee arthroscopy with allograft grafting of the femoral and tibia tunnels and removal of the hardware retained on the underlying bones.  A January 2012 decision notes that the Veteran not only underwent a follow-up right knee arthroscopy, with revision of bone grafting, in February 2011, but that he also presented for surgical revision of his recurrent right ACL tear in July 2011.  Significantly, while the November 2010 and February 2011 procedures were not found to warrant compensation on a stand-alone basis, the July 2011 surgery was shown to entail a three-month convalescence period for which the Veteran was assigned a temporary total rating under 38 C.F.R. § 4.30.  

The Board recognizes that the temporary 100 percent rating only extended from July 1, 2011, to October 31, 2011, after which the Veteran's previously assigned right knee ratings were continued.  Nevertheless, the Board finds that the fact that the Veteran has undergone not one, but three right knee surgeries since his most recent VA examination suggests that the specific disorders contemplated in those previously assigned ratings may have significantly worsened.  However, without a follow-up examination by a licensed clinician, the Board lacks the authority to determine the current nature and severity of the Veteran's right knee osteoarthritis, instability, and scarring.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Moreover, while competent to report perceived changes in those service-connected disabilities, the Veteran himself is not able to render an opinion on their overall severity within the context of the VA rating schedule.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).   

Accordingly, the Board finds that, on remand, VA must supplement the record by seeking an appropriate VA examination with respect to the Veteran's pending right knee claims.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  That examination should include all findings responsive to the specific schedular criteria used to rate the Veteran's right knee disorder.  38 C.F.R. § 4.71a, 4.118, Diagnostic Codes 5010, 5257, 5260, 7801,7802, 7803, 7804, 7805 (2011).  

Also, in light of the evidence of unemployability and inpatient treatment associated with the Veteran's right knee symptoms, the above examination should include findings that address the question of extraschedular consideration.  38 C.F.R. § 3.321 (2011).  Specifically , the Veteran should be afforded an opportunity to demonstrate exceptional factors, such as marked interference with employment or frequent periods of hospitalization, which would render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO should then consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2011); Thun v. Peake, 22 Vet. App. 111 (2008) (there must be sufficient evidence showing that a Veteran's disability picture is not contemplated by the rating schedule in order for the case to be referred for a determination of whether the assignment of an extraschedular rating is warranted).

The Board now turns to the issue of entitlement to TDIU.  The Veteran effectively raised that issue by submitting evidence of unemployability, which he attributed, in part, to his right knee disorders.  Specifically, he asserted that those service-connected disabilities had effectively cost him his prior job as a salesman at a car dealership.  The Veteran noted that his chronic right knee pain, instability, and related symptoms had worsened and he could no perform his required duties, which included not only showing and test-driving vehicles but also walking around and removing snow and ice from a large used car lot.  The Veteran further noted that, in addition to affecting him in the workplace, his right knee disorders interfered with his ability to perform household chores and to lift and carry and his toddler-aged son.  Significantly, the Veteran supplemented his own lay contentions with written statements from his wife and long-time friend, each of whom attested to his service-related occupational and social impairment.

In considering the evidence submitted in support of the Veteran's TDIU claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

The issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered include the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

A review of the claims folder and Virtual VA file indicates that, in addition to right knee disorders, the Veteran is in receipt of service connection for low back and right foot conditions, each of which is rated 10 percent disabling.  His combined compensation for individual service-connected disabilities, excluding the periods in which temporary total ratings have been assigned, is 40 percent.  Therefore, the Veteran does not yet meet the percentage criteria for consideration of a TDIU rating.  38 C.F.R. § 4.16(a) (2011).  Nevertheless, additional development is needed in order ascertain whether the Veteran is entitled to increased initial ratings for his right knee instability, osteoarthritis with limitation of motion, and scarring.  That additional development could have bearing on whether the Veteran meets the criteria in 38 C.F.R. § 4.16(a) and, thus, affect the outcome of TDIU claim.  Accordingly, the Board considers the Veteran's TDIU claim to be inextricably intertwined with the right knee issues currently on appeal.  As such, consideration of the Veteran's TDIU claim must be deferred pending adjudication of his claims for service connection and increased ratings for these individual disabilities.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a Veteran's claim for another issue).  

The Board also finds that a VA examination and opinion is warranted with respect to the Veteran's TDIU claim.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  Specifically, on remand, the Veteran should be afforded a VA examination that expressly addresses the impact of his right knee, low back, and right foot disorders on his ability to obtain and maintain gainful employment.  That examination should focus on the functional effects of those service-connected disabilities, both alone and in the aggregate.  Additionally, that examination should be conducted by a licensed medical doctor in order to fully and fairly assess the merits of the Veteran's TDIU claim.  Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).  

Thereafter, if the Veteran's combined disability rating remains less than 100 percent, the RO should adjudicate his TDIU claim in the first instance.  VAOPGCPREC 6-99 (1999); 64 Fed. Reg. 52,375 (1999) (grant of a 100 percent rating renders moot the issue of entitlement to a TDIU).  In so doing, if the RO finds that the schedular criteria outlined in 38 C.F.R. § 4.16(a) are not met, the RO should consider referring this claim to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for consideration of an unemployability rating pursuant to 38 C.F.R. § 4.16(b).  Floyd v. Brown, 9 Vet. App. 88 (1996) (Board may consider whether referral to appropriate first-line officials for extraschedular rating is required); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Next, the Board observes that pertinent VA medical records appear to be outstanding.  The most recent VA medical records associated with the claims file are dated through January 2012.  The Veteran's claims are already being remanded for additional development on other grounds, including follow-up VA examinations that will require review of the complete updated record.  Accordingly, the Board finds that, on remand, efforts should be made to obtain hard copies of all pertinent VA medical records dated since June 2010, the most recent medical records in the physical claims file, including all records that currently exist in Virtual VA but have yet to be associated with the paper claims folder.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, pertinent private medical records also appear to not be present in the claims file.  In a January 2012 rating decision, the RO referenced right knee treatment records, dated from October 2010 to August 2011, which were obtained from a private orthopedic physician, Harold Hunt, M.D., of Advanced Orthopedic and Sports Medicine Specialists.  That rating decision also mentioned that the Veteran's November 2010 right knee operation had been performed at a private inpatient facility, the Lincoln Surgery Center.  However, none of the records from those private treating providers have yet been requested or obtained.  Moreover, the record shows that the most recent private records associated with the claims folder were obtained through the Veteran's insurer, Kaiser Permanente, and are only current through February 2008.  

As VA is now on notice that outstanding private records may exist that are pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made.  Accordingly, on remand, the Veteran should be asked to complete a written authorization for the release of the private medical records noted above.  It should be explained to him that any prior authorization for the release of those private records has now expired and he will need to reauthorize the release of any additional private records before they may be obtained.  Additionally, the Veteran should be notified to submit any pertinent private treatment records in his own possession. 

Accordingly, the case is REMANDED for the following actions: 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder all pertinent records from his private orthopedic physician, Harold Hunt, M.D., of Advanced Orthopedic and Sports Medicine Specialists, to expressly include those records referenced in the RO's June 2011 rating decision.  Also obtain all pertinent records from the private inpatient facility, Lincoln Surgery Center, where the Veteran underwent his November 2010 right knee operation and any records that remain outstanding from his private insurer, Kaiser Permanente.  Explain to the Veteran that any prior authorization for the release of his private medical records has expired, and that he will need to reauthorize the release of any additional records in order for VA to obtain them.  If the Veteran provides completed release forms, request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional pertinent medical records in his own possession in support of his claim.
 
2.  Obtain and associate with the claims folder all records from the VA Medical Center in Denver, Colorado, dated since June 2010. 

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of all symptoms associated with his right knee disability, to specifically include instability, arthritis with limitation of motion, and scarring.  The examination should also ascertain the impact of the Veteran's right knee disability and his other service-connected disabilities (degenerative joint disease of the lumbar spine and right-sided pes planus) on his ability to obtain and maintain gainful employment.  The claims folder must be reviewed by the examiner, and the examination report must note that the claims folder was reviewed.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA and private medical records; the Veteran's August 2005, December 2009, and July 2010 VA examination reports; and any lay evidence suggesting that Veteran's service-connected knee disorder is worse than shown on his prior examinations.  The VA examiner's opinion should specifically address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's right knee disability. 

b)  Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies with respect to the Veteran's right knee.  All ranges of motion should be expressed in degrees.

c)  State whether there is any favorable or unfavorable ankylosis due to the Veteran's right knee disability.  

d)  Specify whether the Veteran's right knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of the tibia or fibula, with loose motion, requiring a brace.

e)  State whether the Veteran's right knee disability is accompanied by recurrent subluxation or lateral instability, and whether any recurrent subluxation or lateral instability is slight, moderate, or severe. 

f)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination associated with the Veteran's right knee disorder.  38 C.F.R. §§ 4.40, 4.45 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

g)  State whether the Veteran's right knee disorder is manifested by painful flare-ups, and, if so, the frequency and duration of the flare-ups.  

h)  Specify whether any flare-ups of the Veteran's right knee disability are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss. 

i)  State whether the Veteran's right knee disability is productive of scarring and specify the size of any scars and whether they causes limitation of motion, or are unstable or superficial.

j)  Discuss whether the Veteran's right knee disability is productive of any additional functional impairment.  

k)  State what impact, if any, the Veteran's right knee disability has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).  

l)  State whether the Veteran's service-connected right knee, low back, and right foot disabilities, , without consideration of any nonservice-connected disabilities and irrespective of his age, render him unable to secure or follow a substantially gainful occupation.  Specify whether one or more of those service-connected disabilities is productive of marked interference with employment or frequent periods of hospitalization.  38 C.F.R. §§ 3.321, 4.16(b).

4.  Then, readjudicate the claims considering all applicable schedular rating criteria.  Also consider whether there are any factors that would warrant referral of the Veteran's claims to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular ratings.  38 C.F.R. §§ 3.321, 4.16(b) (2011).  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

